UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6899


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KEVIN O’NEILL,

                 Movant – Appellant,

JACK ROSGA; JOSEPH ALLMAN; JOHN BANTHEM, a/k/a Bull; THOMAS
BENVIE, a/k/a Taz; WILLIAM DAVEY, a/k/a Rebel; MARK JASON
FIEL, a/k/a Jason; MARK STEVEN FIEL, a/k/a Snuff; CHRIS
GAGNER; HAROLD HERNDON, a/k/a Lil Dave; MARK LESTER, a/k/a
Ivan; BRETT LONGENDYKE; DAVID LOWRY, a/k/a Little David;
MICHAEL MARIACA, a/k/a M&M; THOMAS MAYNE, a/k/a Tomcat;
HARRY RHYNE MCCALL; BRIAN MCDERMOTT; MICHAEL PEDINI, a/k/a
Madman; THOMAS PETRINI, a/k/a Jo-Jo; MICHAEL SMITH; MARK
SPRADLING, a/k/a Lytnin; CHRISTOPHER TIMBERS, a/k/a Alibi;
JAMIE TOWNSEND, a/k/a Vern; LESLIE WERTH, a/k/a Les;
CHARLES LOVE, a/k/a Chuck, a/k/a Rebar; WILLIAM POWELL,
a/k/a   Torch;   CHARLES   BARLOW,  a/k/a   Chuck;   DENNIS
HALDERMANN, a/k/a Chew Chew,

                 Defendants,

HARLEY DAVIDSON FINANCIAL SERVICES, INCORPORATED,

                 Claimant,

KRISTEN LUSK,

                 Party-in-Interest.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00170-HEH)


Submitted:   November 7, 2011         Decided:   November 18, 2011


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin O’Neill, Appellant Pro Se. Peter Sinclair Duffey, Gurney
Wingate Grant, II, Laura Colombell Marshall, Stephen Wiley
Miller, Assistant United States Attorneys, Theryn G. Gibbons,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia; Dennis
Michael Fitzpatrick, Philip Samuel Kaplan, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Kevin   O’Neill   appeals   the   district    court’s   order

denying his Fed. R. Crim. P. 41(g) motion for return of seized

property.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. O’Neill, No. 3:10-cr-00170-HEH

(E.D.    Va.    June   27,   2011).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      3